Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00316-CV

                                 BEXAR COUNTY TEXAS,
                                       Appellant

                                               v.

              DEPUTY SHERIFF’S ASSOCIATION OF BEXAR COUNTY,
                                  Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-14030
                        Honorable Martha B. Tanner, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Deputy Sheriff’s Association of Bexar County recover
its costs of this appeal from appellant Bexar County.

       SIGNED January 22, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice